DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Reasons for indicating allowable subject matter with respect to claims 1-6, 8-13, 17, 23-26 and 30 were previously stated in the Final Office Action mailed 12/7/2020 on P9.

With respect to instant claim 14, the invention is drawn to a battery unit configured to be held by a battery holder, the battery unit comprising a pair of fifth recesses disposed on opposite lateral side walls of the battery unit at the other longitudinal end of the battery unit, the pair of fifth recesses being spaced apart from each other in a widthwise direction perpendicular to the longitudinal direction and the removal direction, each of the fifth recesses opening through a longitudinal end surface of the battery unit at the other longitudinal end.
The closest prior art is Takeshita et al. (US 6,577,101) which discloses a battery pack 5 including a casing 19 comprising output terminals 51-53 formed on the front surface and lock recess 198 formed open on the back surface of the casing opposite to front surface 176 (Fig. 21), but fails to teach or suggest a pair of fifth recesses both disposed on opposite lateral side walls and opening through a longitudinal end surface at the other longitudinal end.

With respect to instant claim 33, the invention is drawn to a battery unit configured to be held by a battery holder, the battery unit comprising a contact portion arranged on the one longitudinal end of the housing in a position downstream of the held portion in the removal direction, the contact portion extending away from the held portion in the removal direction while sloping inward toward the one longitudinal end in the longitudinal direction, wherein the held portion and the contact portion being formed as integrally from a metal plate.
The closest prior art is Takeshita et al. (US 6,577,101) which discloses a battery pack 5 including a casing 19 formed of a synthetic resin material (C4/L33-34, Fig. 1), which is typically non-conductive.  There is no motivation for one skilled in the art to modify the casing of Takeshita disclosed to be formed of a synthetic resin material to be formed integrally from a metal plate since the materials (synthetic resin material vs metal plate) are not obvious substitutes for one another.

With respect to instant claim 34, the invention is drawn to a battery unit configured to be held by a battery holder, the battery unit comprising a socket provided on the other longitudinal end of the housing in a position upstream of the recess in the removal direction, the socket being configured to be electrically connected to a plug of the second battery holder.
The closest prior art is Takeshita et al. (US 6,577,101) which generally discloses a battery pack 5 including a casing 19 (C4/L33-34, Fig. 21).  However, even if providing a socket to a battery housing is well known in the art, there is no motivation for one skilled in the art to specifically position the socket on the other longitudinal end of the housing in a position upstream of the recess in the removal direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/4/2021